2014 UT App 208
_________________________________________________________

                THE UTAH COURT OF APPEALS

                          JASON V. HAFEN ,
                     Petitioner and Appellant,
                                 v.
                       DENIECE C. SCHOLES,
                     Respondent and Appellee.

                       Per Curiam Decision
                         No. 20130886-CA
                      Filed September 5, 2014

            Fifth District Court, St. George Department
                   The Honorable Eric A. Ludlow
                            No. 104500928

            Britt K. Beckstrom, Attorney for Appellant

             Brent M. Brindley, Attorney for Appellee

Before JUDGES GREGORY K. ORME, MICHELE M. CHRISTIANSEN , and
                  PAMELA T. GREENWOOD .1


PER CURIAM:

¶1    Jason V. Hafen appeals the trial court’s order modifying a
divorce decree. Specifically, he challenges the trial court’s grant of
Deniece C. Scholes’s motion to reconsider and the resulting
modification of a prior order. We affirm.

¶2    Hafen first argues that the motion to reconsider should have
been summarily denied as an improper postjudgment motion to
reconsider under Gillett v. Price, 2006 UT 24, 135 P.3d 861. In Gillett,



1. The Honorable Pamela T. Greenwood, Senior Judge, sat by
special assignment as authorized by law. See generally Utah Code
Jud. Admin. R. 11-201(6).
                          Hafen v. Scholes


the Utah Supreme Court disavowed its prior precedent and held
that postjudgment motions to reconsider are not recognized under
Utah’s rules and do not toll the time for appeal. Id. ¶ 7. However,
the supreme court expressly limited its holding to “post-final-
judgment motions to reconsider.” Id. ¶ 10. The supreme court
noted that the holding did not apply to motions to reconsider or
revise nonfinal judgments or orders. Id.

¶3      The motion to reconsider challenged by Hafen was filed
after the trial court entered findings of fact and conclusions of law
but before the entry of the final order modifying the divorce decree
in June 2013. Accordingly, it was not a postjudgment motion to
reconsider as addressed in Gillett. Trial courts may reconsider prior
rulings before a final judgment has been entered. See Utah R. Civ.
P. 54; IHC Health Servs., Inc. v. D & K Mgmt., Inc., 2008 UT 73, ¶ 27,
196 P.3d 588 (noting that “[w]hile a case remains pending before
the district court . . . the court remains free to reconsider” prior
decisions). The trial court did not err in considering Scholes’s
motion to reconsider but rather acted within its discretion to do so.
IHC Health Servs., 2008 UT 73, ¶ 27.

¶4      Hafen also argues that the trial court erred in revising a
ruling regarding alimony because alimony modification was not
raised in the motion to reconsider. This issue is not properly before
this court, however, because it was not preserved for appeal.
Generally, issues not raised in the trial court are deemed waived.
438 Main St. v. Easy Heat, Inc., 2004 UT 72, ¶ 51, 99 P.3d 801. To
preserve an issue for appeal, “the issue must be presented to the
trial court in such a way that the trial court has an opportunity to
rule on that issue.” Id. Hafen did not specifically object to the
reconsideration of the alimony issue as beyond the scope of the
motion to reconsider. Accordingly, the issue is not properly before
this court and we do not consider it.2


2. In addition, this issue is beyond review because Hafen has not
provided an adequate record on appeal. The trial court held a
hearing on the motion to reconsider on July 11, 2013. Hafen has not
                                                      (continued...)



20130886-CA                       2                2014 UT App 208
                          Hafen v. Scholes


¶5     Affirmed.




2. (...continued)
provided a transcript of that hearing, so this court cannot
determine the accuracy of Hafen’s representation that the alimony
issue was not put before the court. On the contrary, the minutes of
the hearing indicate that the alimony issue was raised at that
hearing. When there is not an adequate record on appeal, we
presume the regularity of the proceedings below. State v. Pritchett,
2003 UT 24, ¶ 13, 69 P.3d 1278.



20130886-CA                      3                2014 UT App 208